Citation Nr: 1536666	
Decision Date: 08/27/15    Archive Date: 09/04/15

DOCKET NO.  12-10 868	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUES

1.  Entitlement to service connection for a bilateral knee disability.

2.  Entitlement to service connection for a foot disability.

3.  Entitlement to service connection for a bilateral ankle disability.

4.  Entitlement to a compensable rating for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Military Order of the Purple Heart of the U.S.A.


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

J. Chapman


INTRODUCTION

The appellant is a Veteran who served on active duty from January 1980 to January 1983.  He had an additional period of active duty service from November 1985 to June 1986, from which he was discharged under other than honorable conditions.  These matters are before the Board of Veterans' Appeals (Board) on appeal from May 2010 and June 2014 rating decisions of a Department of Veterans Affairs (VA) Regional Office (RO) that granted service connection for bilateral hearing loss and assigned a 0 percent rating, effective March 19, 2009, and denied service connection for a bilateral knee disability, a foot disability, and a bilateral ankle disability, respectively.  In August 2013, a hearing before a decision review officer (DRO) was held.  In May 2014, the RO granted service connection for a left forearm scar and an old healed fracture of the right 5th MCP (left arm and right hand disabilities).  Accordingly, these matters are no longer before the Board.

The appeal is being REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action on his part is required.


REMAND

In June 2014 correspondence from the Veteran, he requested a Board hearing.  Because the Board may not proceed with adjudication of the Veteran's claims without affording him an opportunity for a hearing, and because such hearings are scheduled by the AOJ, a remand is required.  See  38 U.S.C.A. § 7107(b) (West 2014); 38 C.F.R. § 20.700(a) (2015).

Regarding the claim for service connection for a bilateral ankle disability, a June 2014 rating decision denied this claim.  Correspondence from the Veteran received in April 2015 expresses disagreement with that decision.  The AOJ has not issued a statement of the case (SOC) in this matter.  In such circumstances the Board is required to remand the matter for issuance of a SOC.  See Manlicon v. West, 12 Vet. App. 238 (1999).  This matter is not now before the Board, and will only be before the Board if the Veteran timely files a substantive appeal after a SOC is issued.

Accordingly, the case is REMANDED for the following actions:

1.  Schedule the Veteran for a Board hearing.  He should be notified of the hearing date, location, and time.  The case should then be processed in accordance with established appellate practices.

2.  Regarding the matter of service connection for a bilateral ankle disability, review the determination and if it remains denied, issue an appropriate SOC in the matter.  The Veteran and his representative should be advised of the time limit for perfecting the appeal, and afforded the opportunity to do so.  If this occurs, the matter should also be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
M. E. LARKIN 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




